DETAILED ACTION
This Office Action is in response to a communication made on November 16, 2020. 
Claims 2, 4-11 and 13-20 are pending in the application.
Claims 1, 11 and 20 have been amended by the Applicant
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The examiner withdraws the rejections under 35 U.S.C. §112 (b) with respect to Claim 2 (and dependent claims 4-10), Claim 11 (and dependent claims 13-19) and Claim 20 as the claims have been amended.
Applicant’s arguments to the rejections under 35 USC §103, filed November 16, 2020, have been fully considered.
The Applicant argues on page 11 that “Halla-Aho makes no mention of "determining, using the notification server, that the first push notification corresponds to the second push notification by determining, by the notification server, that the first push notification directed to the first application and the second push notification directed to the second application were transmitted to the notification server by related applications in which the first application and the second application are deemed to be related applications based on a common developer” as recited in amended claim 2. The examiner agrees. 
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 10-11, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US Patent No. 8,024,415 B2) hereinafter Horvitz, in view of Wilson et al (US Patent Application Pub. No. 2012/0303774 A1) hereinafter Wilson, and in view of Hope et al (US Patent Application Pub. No. 2004/0139447 A1) hereinafter Hope, and in further view of Anderson et al (US Patent Application Pub. No. 2014/0095692 A1) hereinafter Anderson.
Regarding claims 2, 11 and 20 Horvitz teaches:
A method for managing notifications, the method comprising: receiving, using a notification server that includes a hardware processor, a first push notification directed to a first application executing on a first user device and a second push notification directed to a second application executing on a second user device; (see Fig. 17 and col. 1 lines 47-58, col. 20 lines 20-50, Horvitz shows a system for managing large amounts of information from a plurality of notification sources, which includes a notifications manager (a notification server), col. 21 lines 7-16, col.20 line 25 shows the notifications manager receives push-type notifications from the sources such as internet-based services, headline news, stock quotes, etc. and determines which of the notifications to convey to which sinks, col. 25 lines 37-42 and col.20 lines 51-65 shows the notifications sink can be any application or device such as handheld computers and cell phones (a first push notification directed to a first application executing on a first user device and a second push notification directed to a second application executing on a second user device)
determining, using the notification server, that the first application has priority over the second application; and (see Fig. 1 and col. 5 lines 22-36, col. 2 lines 27-62, Horvitz shows the the first application has priority over the second application)
Horvitz does not explicitly show:
prior to transmitting the first push notification and the second push notification to a user device, determining, using the notification server, that the first user device executing the first application and the second user device executing the second application are the same user device in response to receiving the first push notification and the second push notification;
determining, using the notification server, that the first push notification corresponds to the second push notification by determining, by the notification server, that the first push notification directed to the first application and the second push notification directed to the second application were transmitted to the notification server by related applications in which the first application and the second application are deemed to be related applications based on a common developer;
transmitting, using the notification server, the first push notification to the user device while inhibiting the second push notification from being sent to the user device
Wilson shows:
prior to transmitting the first push notification and the second push notification to a user device, determining, using the notification server, that the first user device executing the first application and the second user device executing the second application are the same user device in response to receiving the first push notification and the second push notification (see Fig.1 and ¶ [0006],[0068],[0056], Wilson shows a system which includes devices having multiple applications, and includes a push notification server function and a registry which contains information on the applications which subscribe to notifications from the respective servers, and includes a notification gateway function which receives notifications from the various push services using the unique identity of the device (receiving the first push notification and the second push notification) and the push notification server directs first user device executing the first application and the second user device executing the second application are the same user device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz to incorporate the teaching of Wilson such that notification system includes a registry which contains information on the multiple applications on a user device, when the notifications manager receives notifications from the respective servers, it uses the registry to determine that a notification is directed to a first application and a second application associated with the user device. Doing so would enable the system to support multiple applications on a user device since the applications on a device would subscribe to receiving notifications from respective servers and the system would use the registry to direct the notification to the respective user device.
Hope shows:
determining, using the notification server, that the first push notification corresponds to the second push notification by determining, by the notification server, that the first push notification directed to the first application and the second push notification directed to the second application were transmitted to the notification server by related applications in which the first application and the second application are deemed to be related applications… transmitting, using the notification server, the first push notification to the user device while inhibiting the second push notification from being sent to the user device (see Fig. 2 and ¶ [0024],[0038],[0044] Hope shows an event management system which includes a notification service which sends notifications to one or more recipients, and which stores a first notification in an event store and subsequently compares it with a second notification and suppresses the second notification to avoid duplicate messages (inhibiting the second push notification from being sent) if one or more predefined elements match such as fields or subfields in the messages according to a set of rules (deemed to be related applications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz to incorporate the teaching of Hope such that the 
Anderson shows:
based on a common developer; (see Fig. 1 and ¶ [0002], Anderson shows a method for tracking the usage of applications on mobile devices, ¶ [0009] shows when the application is installed it registers with the server, which associates the mobile device identifier with the application identifier ¶ [0006],[0023] shows an application identifier comprises a string of characters that uniquely identifies the development source of each application and the specific application, for example “ABCDE12345.com.companyname.appname” (based on a common developer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz and Hope to incorporate the teaching of Anderson such that the notification manager compares the one or more notifications based on the application identifier field in the message that uniquely identifies the development source of each application. Doing so would reduce unnecessary network traffic since duplicate notifications to a subscriber from the same application would be suppressed.

Regarding claims 4 and 13, Horvitz modified by Wilson, Hope and Anderson teaches the method and system of claims 2 and 11.
Horvitz does not explicitly show:
The method of claim 2, further comprising: receiving an application identifier that uniquely identifies the first application; and determining a device identifier of the user device based on a device associated with the application identifier
Anderson shows:
The method of claim 2, further comprising: receiving an application identifier that uniquely identifies the first application; and determining a device identifier of the user device based on a device associated with the application identifier (see ¶ [0006] shows the mobile device receives a first application to be installed on the mobile device, which includes a first an application identifier that uniquely identifies the instance of the first application), ¶ [0009] shows when the application is installed it registers with the server, and the server remote server registers the mobile device, including associating the mobile device identifier with the first application identifier (device associated with the application identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz to incorporate the teaching of Anderson such that the user device receives an application identifier when the application is installed notifications server registers the device and the application identifier. Doing so would enable the system to route notifications to appropriate device and application from multiple sources since the application identifier would include the development source and the application.

Regarding claims 5 and 14, Horvitz modified by Wilson, Hope and Anderson teaches the method and system of claims 4 and 13.
Horvitz does not explicitly show:
The method of claim 4, wherein determining that the first application and the second application are installed on the user device comprises determining that the device identifier associated with the first application is the same as the device identifier associated with the second application
Anderson shows:
The method of claim 4, wherein determining that the first application and the second application are installed on the user device comprises determining that the device identifier associated with the first application is the same as the device identifier associated with the second application (see ¶ [0009], Anderson shows when an application is installed it registers with the remote server, and the server registers the mobile device, including associating the same device identifier is associated with both the instance of the first application and the instance of the second application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz to incorporate the teaching of Anderson such that the notifications manager registers the device and the application identifier for each application. Doing so would enable the system to route notifications to appropriate device and application from multiple sources since the application identifier would include the development source and the application.

Regarding claims 10 and 19, Horvitz modified by Wilson, Hope and Anderson teaches the method and system of claims 2 and 11
Horvitz does not explicitly show:
The method of claim 2, wherein determining that the first notification has priority over the second notification comprises determining that the first application and the second application are from the same application publisher and that the first application facilitates access to a particular subset of the content that is accessible using the second application
Anderson shows:
The method of claim 2, wherein determining that the first notification has priority over the second notification comprises determining that the first application and the second application are from the same application publisher and that the first application facilitates access to a particular subset of the content that is accessible using the second application (see Fig. 1 and ¶ [0006], Anderson shows the mobile device receives a first application to be installed on the mobile device, which includes a first notification module, a content developer identifier, and a first application identifier, and, the mobile device is configured to receive a second application to be installed on the mobile device, which includes a second notification module, a content developer identifier (application publisher), and a second application identifier, ¶ [0021] shows the applications perform tasks including, registration of the device and/or applications with external services and relationships e.g., FACEBOOK (facilitates access to a particular subset of the content that is accessible using the second application)
.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz, in views of Wilson, Hope and Anderson, and in further view of Pietraniec (US Patent No. 9,179,256 B1).
Regarding claims 6 and 15, Horvitz modified by Wilson, Hope and Anderson teaches the method and system of claims 2 and 11.
Horvitz does not explicitly show:
The method of claim 2, wherein determining that the first notification corresponds to the second notification comprises: determining a distance metric between content of the first notification and content of the second notification; and determining that the content of the first notification is the same as the content of the second notification based on the determined distance metric being below a threshold value
determining that the content of the first notification is the same as the content of the second notification based on the determined distance metric being below a threshold value
Pietraniec shows:
The method of claim 2, wherein determining that the first notification corresponds to the second notification comprises: determining a distance metric between content of the first notification and content of the second notification; and (see Fig. 10 and col. 1 lines 56-64, col. 11 lines 62-65 and col. 12 lines 14-35, Pietraniec shows a system for managing notification deliveries to user devices, which includes application servers/web servers that generate content such as text, audio and/or video, Fig. 3 and 	col.5 lines 11-34 shows the server generates notifications to the user, using an alert service which manages the notification a distance metric)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz to incorporate the teaching of Pietraniec such that the notifications server compares the notification fields/subfields to determine a match and suppresses the second notification based on the user location/distance metric. Doing so would make the system more optimum/efficient since matching notifications would be delivered based on user location.
Hope shows:
determining that the content of the first notification is the same as the content of the second notification based on the determined distance metric being below a threshold value (see Fig. 2 and ¶¶ [0024],[0038],[0044] Hope shows an event management system which includes a notification service which sends notifications to one or more recipients, and which stores a first notification in an event store and subsequently compares it with a second notification and suppresses the second notification to avoid duplicate messages if one or more elements such as fields or subfields in the messages match (content of the first push notification is the same as content of the second push notification) according to a set of rules, ¶ [0002] shows the rules include user-defined thresholds (based on the determined distance metric being below a threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz to incorporate the teaching of Hope such that the system compares the one or more notifications based on the location/distance of the user and suppresses the second notification to the user based on a threshold. Doing so would make the system more optimum/efficient since matching notifications would be delivered based on user location.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz, in views of Wilson, Hope and Anderson, and in further view of Woley et al (US Patent Application Pub. No. 2013/0219332 A1) hereinafter Woley.
Regarding claims 7 and 16, Horvitz modified by Wilson, Hope and Anderson teaches the method and system of claims 2 and 11.
Horvitz does not explicitly show:
The method of claim 2, wherein determining that the first notification corresponds to the second notification comprises: determining a first notification identifier associated with the first notification; determining a second notification identifier associated with the second notification; and determining that the first notification and the second notification are corresponding notifications based on correspondence between the first notification identifier and the second notification identifier
determining that the first notification and the second notification are corresponding notifications based on correspondence between the first notification identifier and the second notification identifier
Woley shows:
The method of claim 2, wherein determining that the first notification corresponds to the second notification comprises: determining a first notification identifier associated with the first notification; determining a second notification identifier associated with the second notification; and (see Fig. 2 and ¶¶ [0016],[0032] shows a notification system which stores and manages notifications for multiple applications on a user device, ¶ [0033] shows each notification includes a notification ID (notification identifier associated with the first push notification… associated with the second push notification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz to incorporate the teaching of Woley such that each push notification includes a notification identifier portion and the notifications server compares the notification identifier portion field/subfield to determine a match. Doing so would make the 
Hope shows:
determining that the first notification and the second notification are corresponding notifications based on correspondence between the first notification identifier and the second notification identifier (see Fig. 2 and ¶¶ [0024],[0038],[0044], Hope shows the event management system/notification service stores a first notification and subsequently compares it with a second notification and suppresses the second notification if one or more elements such as fields or subfields in the messages match (the content is the same) according to a set of rules, ¶ [0002] shows the rules include user-defined thresholds (being below a threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz to incorporate the teaching of Hope such that the system compares the one or more notifications based on the notification identifiers and suppresses the second push notification to the user based on a match. Doing so would make the system more optimum/efficient since the notification manager would be able to suppress duplicate/similar notifications.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz, in views of Wilson, Hope and Anderson, and in further view of Borzycki et al (US Patent Application No. 2014/0108558 A1) hereinafter Borzycki.
Regarding claims 8 and 17, Horvitz modified by Wilson, Hope and Anderson teaches the method and system of claims 2 and 11.
Horvitz does not explicitly show:
The method of claim 2, wherein determining that the first notification has priority over the second notification comprises determining that the first notification and the second notification are both directed at content that is available by using the first application but not by using the second application
Borzycki shows:
The method of claim 2, wherein determining that the first notification has priority over the second notification comprises determining that the first notification and the second notification are both directed at content that is available by using the first application but not by using the second application (see Fig. 14 and ¶ [0016], Borzycki  shows a system/framework for coordinating the computing activity on multiple devices having multiple applications and facilitates the transfer of content to a computing device/application based on a management policy, Figs. 16-19 and. ¶ [0017] shows a management policy enforcing agent pushes the management policies to a computing device after an application is launched, and which permits or blocks the transfer of content to the application based on the policy (content that is available by using the first application but not by using the second application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz to incorporate the teaching of Borzycki such that the notifications manager implements management policies that determine whether content can be transferred to an application based on the management policy for that device. Doing so would make the system more flexible/optimum since the priorities system can suppress notification to an application based on the management policy whether it can access the content.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz, in views of Wilson, Hope and Anderson, and in further view of Kamga et al (US Patent No. 8,560,632 B2) hereinafter Kamga.
Regarding claims 9 and 18, Horvitz modified by Chandra, Ben-Azra and Halla-Aho teaches the method and system of claims 2 and 11.
Horvitz does not explicitly show:
The method of claim 2, wherein determining that the first notification has priority over the second notification comprises determining that the first application is explicitly designated by both the first notification and the second notification as having priority over the second application
Kamga shows:
The method of claim 2, wherein determining that the first notification has priority over the second notification comprises determining that the first application is explicitly designated by both the first notification and the second notification as having priority over the second application (see Fig. and col. 1 lines 13-28, Kamga shows a  system for the transmission of application notifications to multiple communication terminals using wired/ wireless networks and broadcast, multicast or unicast modes, col. 7 lines 29-56 shows the notification includes information such as the terminal to which the notification is intended for, the recipient user profile, the criticality, confidentiality and the level of priority (application is explicitly designated by both the first push notification as having priority)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horvitz to incorporate the teaching of Kamga such that the notifications include the level of priority and the notifications server suppresses the second notification based on its priority. Doing so would make the system more flexible/optimum since the priorities system can suppress notification to an application based on a level or priority included in the notification message.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/JASON D RECEK/Primary Examiner, Art Unit 2458